Citation Nr: 0509726	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  98-15 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for osteoarthritis 
of the right knee, status post meniscectomy, currently rated 
as 30 percent disabling.

2.  Entitlement to an increased evaluation for osteoarthritis 
of the left knee, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served periods of active duty in the Navy from 
October 1981 to October 1991.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision by the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) wherein the RO denied entitlement to increased 
evaluation and continued the veteran's right knee disability 
rating of 20 percent assigned under Diagnostic Codes 5003-
5257 as well as continued the veteran's left knee disability 
rating of 10 percent assigned under Diagnostic Code 5257.

In September 2002, the veteran's representative filed a 
petition for extraordinary relief in the nature of a writ of 
mandamus with the United States Court of Appeals for Veterans 
Claims (CAVC).  In October 2002, the RO certified the 
veteran's appeal to the Board.  

In a May 2003 decision, the Board denied the veteran's claims 
for entitlement to increased evaluations for his service-
connected right and left knee disabilities.  The veteran 
appealed the Board's decision to the CAVC.  In an August 2003 
Order, the CAVC vacated the Board's May 2003 decision and 
remanded the veteran's claims for action consistent with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002) and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  It was noted in the August 2003 Joint 
Motion for Remand that the Board's May 2003 decision failed 
to adequately address VA's duty to notify the veteran of 
pertinent information regarding his claim under 38 U.S.C.A. § 
5103(a).  

In June 2004, the Board remanded the veteran's claims for 
action consistent with the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002) and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the course of his appeal, in a December 2004 rating 
decision, the RO granted entitlement to increased disability 
evaluations as well as recharacterized the veteran's right 
and left knee disabilities.  The veteran's right knee 
disability was recharacterized as osteoarthritis of the right 
knee, status post meniscectomy and assigned a 30 percent 
rating under Diagnostic Codes 5003-5262, effective from the 
date of his increased rating claim on February 3, 1998.  The 
veteran's left knee disability was recharacterized as 
osteoarthritis of the left knee and assigned a 20 percent 
rating under Diagnostic Codes 5003-5262, also effective from 
the date of his increased rating claim on February 3, 1998.  
However, the veteran's appeal for entitlement to increased 
evaluations for his right and left knee disabilities remain 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of these 
claims have been addressed.  

2.  The veteran's osteoarthritis of the right knee, status 
post meniscectomy, is manifested by essentially full 
extension and limitation of flexion no more than to 65 
degrees, pain, crepitus, and swelling, which equates to no 
more than impairment of the tibia and fibula with malunion 
and marked knee disability.

3.  The veteran's osteoarthritis of the left knee is 
manifested by pain, full extension and limitation of flexion 
no less than to 90 degrees, and stiffness, which equates to 
no more than impairment of the tibia and fibula with malunion 
and moderate knee disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for residuals of osteoarthritis of the right knee, 
status post meniscectomy are not met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5003-5262 (2004).

2.  The schedular criteria for a rating in excess of 20 
percent for residuals of osteoarthritis of the left knee are 
not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5003-5262 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection was granted for bilateral knee 
osteoarthritis, right greater than left, with right lateral 
meniscectomy by an April 1992 rating decision, which also 
assigned a 10 percent rating for this disability, using 
Diagnostic Code 5003, effective from October 1991.  The 10 
percent rating remained in effect until May 1996.  A November 
1996 rating decision replaced the single 10 percent rating 
with a 20 percent rating under Diagnostic Code 5003-5257 for 
osteoarthritis of the right knee with meniscectomy and 10 
percent rating under Diagnostic Code 5003-5257 for 
osteoarthritis of the left knee.  The veteran appealed a May 
1998 rating decision that continued these two ratings.  As 
noted above, A December 2004 rating decision has assigned a 
30 percent rating for the right knee and a 20 percent rating 
for the left knee, each effective from February 1998.  

The veteran's service-connected right and left knee 
disabilities are now each currently rated under Diagnostic 
Codes 5003-5262.  In the selection of code numbers assigned 
to disabilities, injuries will generally be represented by 
the number assigned to the residual condition on the basis of 
which the rating is determined.  With diseases, preference is 
to be given to the number assigned to the disease itself; if 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  See 38 C.F.R. § 4.27 (2004).  
The hyphenated diagnostic code in this case indicates that 
degenerative arthritis of the knee under Diagnostic Code 5003 
is the service-connected disorder, and impairment of the 
tibia and fibula under Diagnostic Code 5262 is a residual 
condition.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004) (Schedule). 

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2004).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2004).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved in the veteran's claim.  
However, when the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent can be applied for each 
specific joint group affected by the limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  A 20 percent rating can be 
assigned if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  See 38 
C.F.R. Part 4, § 4.71a, Diagnostic Code 5003 (2004).

Normal range of extension of the knee is to 0 degrees and 
normal range of flexion of the knee is to 140 degrees.  See 
38 C.F.R. Part 4, Plate II (2004).  As for limitation of 
motion, limitation of flexion of the leg is rated 30 percent 
at 15 degrees, 20 percent at 30 degrees, 10 percent at 45 
degrees, and noncompensable (zero percent) at 60 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).  
Limitation of extension of the leg is rated 50 percent at 45 
degrees, 40 percent at 30 degrees, 30 percent at 20 degrees, 
20 percent at 15 degrees, 10 percent at 10 degrees, and 
noncompensable (zero percent) at 5 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2004).  

Under Diagnostic Code 5262, impairment of the tibia and 
fibula with malunion resulting in marked knee or ankle 
disability is assigned a 30 percent rating.  A 40 percent 
rating may be assigned for impairment of the tibia and fibula 
with nonunion and loose motion, requiring a brace.  See 38 
C.F.R. Part 4, § 4.71a, Diagnostic Code 5262 (2004).

Diagnostic Code 5257 rates other impairment of the knee, 
recurrent subluxation or lateral instability, as 10 percent 
when slight, 20 percent when moderate, and 30 percent when 
severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  

An evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board acknowledges the veteran's complaints of pain, 
locking, swelling, and limitation of motion associated with 
his service-connected knee disabilities, and the effects of 
pain have been taken into consideration in rating the 
disabilities, as discussed below.  The veteran, however, has 
not demonstrated that he has the medical expertise that would 
render competent his statements as to the current severity of 
his knee disabilities.  His opinion alone cannot meet the 
burden imposed by 38 C.F.R. § 4.71a with respect to the 
current severity of his disability.  See Moray v. Brown, 2 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Statements submitted by the veteran 
qualify as competent lay evidence.  Competent lay evidence is 
any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2) (2004).  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. 
§ 3.159(a)(1) (2004).

I.  Entitlement to Increased Evaluation for Right Knee 
Disability

In evaluating the veteran's disability, the Board has 
reviewed and considered all of the evidence in the veteran's 
claims folder.  The Board finds that the competent medical 
evidence of record does not support the assignment of an 
increased rating for the veteran's service-connected right 
knee disability.  

VA examination reports dated in March 1998, June 2001, 
October 2004, and December 2004 as well as a January 2003 VA 
treatment note have shown findings of range of motion from 
zero to 90 degrees, four to 90 degrees, and zero to 65 
degrees.  There are no range of motion findings of record 
that would warrant an increased rating under either 
Diagnostic Code 5260 or 5261 for the veteran's service-
connected right knee disability.  See also VAOPGCPREC 9-2004 
(Separate ratings under Diagnostic Codes 5260 and 5261 may be 
assigned for disability of the same joint).     

Concerning whether a higher rating is supported using 
Diagnostic Code 5262, the Board notes that, in this case, 
there is no medical evidence of record showing the veteran 
suffers from impairment of the tibia and fibula with nonunion 
and loose motion that requires a brace.  In a June 2001 VA 
examination report, the examiner specifically noted that 
"bracing or other interventions" were not needed, as the 
veteran did not suffer from instability.  

The Board has also considered whether the veteran's service-
connected right knee disability may be rated under Diagnostic 
Code 5257.  See VAOPGCPREC 23-97.  Instability and 
subluxation were not demonstrated on clinical evaluation in 
any of the VA examination reports dated in March 1998, June 
2001, October 2004, and December 2004, nor in any other VA 
treatment records.  Further, the veteran's knees were noted 
as stable in a January 2003 VA treatment record as well as 
the October 2004 VA examination report.  Therefore, the Board 
concludes that a preponderance of current medical evidence 
does not support the assignment of a separate compensable 
rating under Diagnostic Code 5257 on the basis of the 
presence of instability or subluxation.

The Board is also not free to ignore the effects of pain.  
The Board notes that the veteran has continually complained 
of right knee pain in the medical evidence of record.  The 
veteran is competent to report pain.  The record, however, 
does not demonstrate objective, satisfactory evidence of 
painful motion attributable to the veteran's right knee 
disability to the extent that would support the assignment of 
an increased rating.  In the December 2004 examiner report, 
the examiner noted the veteran exhibited pain on motion in 
his knees as well as weakness that supported findings of 
disuse and atrophy and stated it was "conceivable" that 
pain and weakness could further limit his function.  However, 
the examiner indicated that he could not "attempt to 
express" the additional limitation of function with any 
degree of medical certainty.  While the veteran's pain must 
be considered in evaluating his service-connected disability, 
the Schedule does not require a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  After 
considering the effects of the pain, weakness, 
incoordination, and fatigability, as described in the records 
of examination and treatment, the Board concludes that the 
disabling effects of the pain alone do not meet or more 
nearly approximate the criteria for assignment of higher 
ratings under 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  That is, the limitation due 
to pain is not shown to equate to limitation of extension 
greater than 20 degrees, which would support the assignment 
of a rating higher than 30 percent based on such limitation 
of function.  See Diagnostic Code 5261.  

Disability of the knee and leg is rated using 38 C.F.R. § 
4.71a, Diagnostic Codes 5256 through 5263.  Several of these 
diagnostic codes are simply not applicable to the veteran's 
service-connected right knee disability.  It is neither 
contended nor shown that the veteran's service-connected 
right knee disability involves ankylosis (Diagnostic Code 
5256), dislocated semilunar cartilage (Diagnostic Code 5258), 
or genu recurvatum (Diagnostic Code 5263).  In addition, the 
Board notes the veteran has neither contended nor shown that 
he suffers from any disabling manifestations concerning a 
right knee scar.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7800 through 7805 (2004); see also 67 Fed. Reg. 49,590-49,599 
(July 31, 2002). 

As for the assignment of a separate, compensable rating using 
Diagnostic Code 5259 - which provides for a 10 percent rating 
for removal of semilunar cartilage that is symptomatic - the 
Board does note that, during service, the veteran had an 
arthroscopic resection of a complex lateral meniscal tear on 
the right.  The December 2004 rating decision, however, 
clearly indicates that the current 30 percent rating is based 
on limitation of function due to pain and weakness or other 
reduction in normal excursion of movement, lack of endurance, 
incoordination and lack of stability.  The record does not 
support the assignment of an additional, separate 10 percent 
rating using Diagnostic Code 5259, as the presence of 
symptoms, due to the arthroscopic procedure, that are not a 
basis for the 30 percent rating have not been demonstrated.  
To use the same symptoms that are the basis for the current 
30 percent rating as a basis for the assignment of an 
additional 10 percent rating under Diagnostic Code 5259 is 
prohibited by 38 C.F.R. § 4.14.

The criteria for an increased rating under Diagnostic Codes 
5003 through 5263 have not been met.  The Board finds that 
the evidence does not support the assignment of an increased 
or an additional separate compensable rating for the 
veteran's service-connected osteoarthritis of the right knee, 
status post meniscectomy under the Schedule.  The veteran's 
reports of right knee pain, locking, crepitus, swelling, and 
limitation of motion do not meet or more nearly approximate 
the criteria for an increased or separate compensable rating 
under Diagnostic Codes 5003 through 5263.  See 38 C.F.R. §§ 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a (2004).

II.  Entitlement to Increased Evaluation for Left Knee 
Disability

In evaluating the veteran's disability, the Board has 
reviewed and considered all of the evidence in the veteran's 
claims folder.  The Board finds that the competent medical 
evidence of record does not support the assignment of an 
increased rating for the veteran's service-connected left 
knee disability.  

The veteran's service-connected left knee disability is 
currently rated as 20 percent under Diagnostic Codes 5003-
5262.

VA examination reports dated in March 1998, June 2001, 
October 2004, and December 2004 as well as a January 2003 VA 
treatment note have shown findings of range of motion from 
zero to 97 degrees, zero to 90 degrees, and zero to 120 
degrees.  There are no range of motion findings of record 
that would warrant an increased rating under either 
Diagnostic Code 5260 or 5261 for the veteran's service-
connected left knee disability.  See also VAOPGCPREC 9-2004 
(Separate ratings under Diagnostic Codes 5260 and 5261 may be 
assigned for disability of the same joint).

As for Diagnostic Code 5262, the Board notes that, in this 
case, there is no medical evidence of record showing the 
veteran suffers from impairment of the tibia and fibula with 
malunion resulting in a marked knee disability or with 
nonunion and loose motion requiring a brace.  In the June 
2001 VA examination report, the examiner specifically noted 
that "bracing or other interventions" were not needed, as 
the veteran had no instability.  The veteran's service-
connected left knee osteoarthritis was listed as mild to 
moderate in severity in a January 2003 VA treatment note.     

The Board has also considered whether the veteran's service-
connected left knee disability may be rated under Diagnostic 
Code 5257.  See VAOPGCPREC 23-97.  Instability and 
subluxation were not demonstrated on clinical evaluation in 
any of the VA examination reports dated in March 1998, June 
2001, October 2004, and December 2004, nor in any other VA 
treatment records.  Further, the veteran's knees were noted 
as stable in a January 2003 VA treatment record as well as 
the October 2004 VA examination report.  Therefore, the Board 
concludes that a preponderance of current medical evidence 
does not support the assignment of a separate rating under 
Diagnostic Code 5257 on the basis of the presence of 
instability or subluxation.

As noted above, the Board is not free to ignore the effects 
of pain.  The Board notes that the veteran has continually 
complained of left knee pain in the medical evidence of 
record.  An evaluation of any musculoskeletal disability must 
include consideration of the veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
is competent to report pain. The record, however, does not 
demonstrate objective, satisfactory evidence of painful 
motion attributable to the veteran's left knee disability to 
the extent that would support the assignment of an increased 
rating.  In the December 2004 examiner report, the examiner 
noted the veteran exhibited pain on motion in his knees as 
well as weakness that supported findings of disuse and 
atrophy and stated it was "conceivable" that pain and 
weakness could further limit his function.  However, the 
examiner indicated that he could not "attempt to express" 
the additional limitation of motion with any degree of 
medical certainty.  While the veteran's pain must be 
considered in evaluating his service-connected disability, 
the Schedule does not require a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  After 
considering the effects of the pain, weakness, 
incoordination, and fatigability, as described in the records 
of examination and treatment, the Board concludes that the 
disabling effects of the pain alone do not meet or more 
nearly approximate the criteria for assignment of higher 
ratings under 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  That is, the disabling 
effects of pain do not equate to either limitation of flexion 
to 15 degrees or limitation of extension to 20 degrees or 
greater, so as to support a rating higher than 20 percent.  
See Diagnostic Codes 5260 and 5261.

Disability of the knee and leg is rated using 38 C.F.R. § 
4.71a, Diagnostic Codes 5256 through 5263.  Several of these 
diagnostic codes are simply not applicable to the veteran's 
service-connected left knee disability.  It is neither 
contended nor shown that the veteran's service-connected left 
knee disability involves ankylosis (Diagnostic Code 5256), 
dislocated semilunar cartilage (Diagnostic Code 5258), 
removal of semilunar cartilage (Diagnostic Code 5259), or 
genu recurvatum (Diagnostic Code 5263).  

The criteria for an increased rating under Diagnostic Codes 
5003 through 5263 have not been met.  The Board finds that 
the evidence does not support the assignment of an increased 
or an additional separate rating for the veteran's service-
connected disability of osteoarthritis of the left knee under 
the Schedule.  The veteran's reports of left knee pain, 
locking, stiffness, and limitation of motion do not meet or 
more nearly approximate the criteria for an increased or 
separate compensable rating under Diagnostic Codes 5003 
through 5263.  See 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a (2004).

III.  Extraschedular Ratings

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may is made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R §  3.321(b)(1) (2004).  

In this case, the Schedule is not inadequate.  The Schedule 
does provide for higher ratings for the veteran's service-
connected right and left knee disabilities.  But, as 
discussed above, the presence of findings meeting the 
schedular criteria for a greater rating have not been shown.  

In addition, it has not been shown that the service-connected 
right and left knee disabilities alone have required frequent 
periods of hospitalization or produced marked interference 
with the veteran's employment.  Evidence of record shows the 
veteran stated that his right and left knee disabilities have 
caused him to miss work due to pain in the March 1998 and 
October 2004 VA examination reports.  In addition, an 
examiner noted in the December 2004 VA examination report 
that pain, weightbearing, and fatigue as well as weakness 
about the bilateral thigh musculature could attribute to the 
veteran's decreased functional capacity to work.  
Nonetheless, there is no evidence of record that indicates 
the veteran's service-connected right and left knee 
disabilities produce a marked interference with his 
employment.  Rather, in the March 1998 VA examination report, 
the examiner detailed that the veteran was "fortunate in 
that he has a job where he can sit down or stand and doesn't 
have to do any prolonged sitting or standing at any one 
particular time".  For these reasons, the assignment of 
extraschedular ratings for the veteran's right knee 
disability of osteoarthritis, status post meniscectomy and 
left knee disability of osteoarthritis is not warranted.

IV.  VCAA 

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claims for 
entitlement to increased evaluations for right and left knee 
disabilities.  With regard to requirement (1), above, the 
Board notes that it sent the veteran a VCAA notice letter in 
October 2002 and that the RO sent the veteran a VCAA notice 
letter in June 2004. Both letters informed him of what was 
needed to establish entitlement to increased evaluations.  
With regard to requirements (2) and (3), the Board notes that 
the letters also notified him of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the letters explained that VA 
would obtain relevant records from any Federal agency (to 
include the military, VA, and the Social Security 
Administration), and that it would also make reasonable 
efforts to help him obtain other evidence (such as records 
from State or local governments, private doctors and 
hospitals, or current or former employers), but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.  In the June 2004 
letter, the veteran was also informed that VA would assist 
him by providing a medical examination or getting a medical 
opinion if it was necessary to make a decision on his claim.  
Finally, with respect to requirement (4), the Board notes 
that it does not appear from the record that the veteran has 
explicitly been asked to provide "any evidence in [his] 
possession that pertains to" his claims.  As a practical 
matter, however, the veteran has been amply notified of the 
need to provide such evidence, with respect to his claims for 
a higher rating.  In addition, the RO issued him a SSOC in 
October 2002 as well as in December 2004 that contained the 
complete text of 38 C.F.R. § 3.159, from which the Court took 
the fourth element of notification.  Given this 
correspondence, it seems untenable that the veteran would 
have refrained from submitting any other relevant evidence he 
might have had.  In addition, the veteran submitted a 
statement in February 2005, which noted that he had no 
further evidence to submit concerning his claims.  
Accordingly, the Board is satisfied that the veteran has been 
adequately informed of the need to submit relevant evidence 
in his possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the RO's formal VCAA 
notice letter to the veteran dated in June 2004.  However, at 
bottom, what the VCAA seeks to achieve is to give the veteran 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that November 2002 and June 2004 letters as 
well as the October 2002 and December 2004 SSOCs from the RO 
were sent to the appellant after the RO's May 1998 rating 
decision that is the basis of the appellant's appeal.  In 
this case, the VCAA was enacted after the original AOJ 
adjudication of the claims in 1998.  The Court specifically 
stated in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that 
an appellant has the right to remand where VCAA content-
complying notice had not been provided.  However, the Court 
recognized that the RO did not err by not providing notice of 
VCAA prior to the RO's decision when, as here, the initial 
AOJ adjudication occurred before the enactment of the VCAA.  

As discussed above, the content of the notice provided to the 
appellant in the November 2002 letter by the Board and June 
2004 letter by the RO fully complied with the requirements of 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, in this case, after notice was provided, the 
veteran's claims were readjudicated in a supplemental 
statement of the case issued in December 2004.      

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to the November 2002 and June 2004 
letters as well as the October 2002 and December 2004 SSOCs.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the October 2002 SSOC sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claims has been 
satisfied by the November 2002 and June 2004 letters as well 
as the October 2002 and December 2004 SSOCs issued by the RO.  
The Board concludes that any defect in the notice 
requirements of the VCAA that may exist in this instance 
would not be prejudicial to the appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the veteran has been informed that VA would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The record contains the veteran's 
service medical records.  VA has also obtained multiple VA 
examination reports and VA outpatient treatment records 
identified by the veteran.  

The Board concludes that sufficient evidence to decide the 
claims has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the veteran.




ORDER

Entitlement to an increased evaluation for osteoarthritis of 
the right knee, status post meniscectomy, is denied.

Entitlement to an increased evaluation for osteoarthritis of 
the left knee is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


